

SHARE EXCHANGE AGREEMENT
 
BY AND BETWEEN
 
FUTURE NOW GROUP, INC.
 
AND
 
EISENBERG HOLDINGS, LLC,
JOHN QUARTO-vonTIVADAR,
ROY & PENNIE WILLIAMS,
LISA T. DAVIS,
WILLIAM E. SCHLOTH,
PETER KEENOY,
WILLIAM P. SCHLOTH,
JAMES CAVALLO AND
L. MILTON WOODS
 
AND
 
FUTURE NOW, INC.
 
DATED AS OF OCTOBER 30, 2007
 

--------------------------------------------------------------------------------


 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (this “Agreement) is entered into on October 30,
2007.
 
BETWEEN:
 
EISENBERG HOLDINGS, LLC.
JOHN QUARTO-vonTIVADAR
ROY & PENNE WILLIAMS
LISA T. DAVIS
WILLIAM E SCHLOTH
L. MILTON WOODS
WILLIAM P SCHLOTH
PETER KEENOY
JAMES CAVALLO
(individually a “Stockholder” and collectively the “Stockholders”)
 
AND:
 
FUTURE NOW, INC. a company duly incorporated under the laws of the State of
Delaware and having its registered and records office at 55 Washington Street,
Suite 419, Brooklyn, NY 11201 (hereinafter called the “Company”)
 
AND:
 
FUTURE NOW GROUP INC., a company duly incorporated under the laws of the State
of Nevada having its head office at 650 - 1500 West Georgia Street, Vancouver,
B.C., V3B 5X6 (hereinafter called the “Purchaser”)
 
SECTION 1
BACKGROUND
 

A.
The Stockholders are the legal and beneficial owners of all of the issued and
outstanding shares in the capital stock of the Company (“Future Now Stock”);

 

B.
The Purchaser is a shell corporation with no active business that desires to
acquire all of the issued and outstanding Future Now Stock;

 

C.
The Stockholders have agreed to sell to the Purchaser, and the Purchaser has
agreed to purchase, the Future Now Stock from the Stockholders in exchange for
shares of the Purchaser’s common (the “Purchaser Stock”), pursuant to the terms
and conditions set forth in this Agreement (the “Transaction”); and

 
1

--------------------------------------------------------------------------------


 

D.
The Company joins in the execution of this Agreement in consideration of the
anticipated benefit to be provided by its affiliation with the Purchaser.

 
NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged by the parties), the parties
covenant and agree as follows:
 
SECTION 2
SALE AND PURCHASE OF STOCK
 

2.1
Sale and Purchase of Future Now Stock. Each of the Stockholders agrees to sell
and the Purchaser agrees to purchase all of the Future Now Stock owned by such
Stockholders upon the terms and conditions herein contained. The number of
shares of Future Now Stock owned by each of the Stockholders is provided under
Schedule 2.1.

 
SECTION 3
PURCHASE PRICE
 

3.1
Consideration; Share Exchange. At the Closing (as defined in Section 3.2 below)
upon surrender of the certificates evidencing the Future Now Stock duly endorsed
for transfer to the Purchaser, the Purchaser will cause 50,394,190 shares of the
common voting stock (“Common Stock”), par value $0.001 of the Purchaser to be
issued to the Stockholders, in full satisfaction of any right or interest which
each Stockholder held in the Future Now Stock (the “Purchase Price”). The
Purchaser Stock will be issued to the Stockholders on a pro rata basis, in the
same proportion as the percentage of their ownership interest in the Future Now
Stock, per share and percentage details are provided on Schedule 2.1. As a
result of the exchange of the Future Now Stock in exchange for the Purchaser
Stock, the Company will become a wholly-owned subsidiary (the “Subsidiary”) of
the Purchaser.

 

3.2
Closing. The parties to this Agreement will hold a closing (the “Closing”) for
the purpose of executing all of the documents contemplated by this Agreement
(collectively, the “Transaction Documents”) and otherwise effecting the
transactions contemplated by this Agreement, at 12:00 pm on October __, 2007, or
such other date and time mutually agreed upon by the parties. The Closing will
be held at the offices of Gersten, Savage LLP, located at 600 Lexington Avenue,
New York, New York 10022, or at such other place as the Company and the
Stockholders may reasonably agree. The date on which the Closing actually occurs
is referred to as the “Closing Date.”

 

3.3
Description of Common Stock. The Common Stock possesses all such rights and
privileges that are afforded to common stock by Chapter 78 of the Nevada Revised
Statutes.

 

3.4
Transfer Agent Order: The Stockholders acknowledge that the Purchaser Common
Stock will be issued at the time of Closing. A treasury order will be executed
directing the transfer agent to issue shares as described in paragraph 3.1.

 
2

--------------------------------------------------------------------------------


 

3.5
Restructuring provision: Other than; (i) the issuance of stock options under the
Company’s 2007 Stock Incentive Plan as properly adopted by the Purchaser along
with this Agreement, and (ii) the issuance of Common Stock (or equity-like
security) for a future financing or acquisition, the Stockholders undertake that
on the Closing Date and for a period of not less than one (1) year there will be
no restructuring of the company, such restructuring shall include and not be
limited to any issuances of preferred shares, reverse splits or forward splits
or changes in rights of the Common Stock of the Purchaser other than as
described herein.

 

3.6
Cancellation of stock: Concurrently with the issuance of the Common Stock as
described above, 32,000,000 of the 36,000,000 shares of the Purchaser’s Common
Stock currently held by the Purchaser’s directors and former directors (the
“Former Directors Stock”), will be cancelled with the remaining 4,000,000 shares
re-registered as follows:

 
NAME OF STOCKHOLDER
 
NO. OF COMPANY SHARES
 
Gordon Samson
   
1,057,144
 
MRE Holdings Ltd.
   
1,032,143
 
Nicholas Thompson
   
1,032,143
 
David Moore
   
150,000
 
Joanna Kotsiris
   
150,000
 
Mark Epstein
Professional Offshore Opportunity Fund Ltd.
Professional Traders Fund, LLC
   
150,000
357,142
71,428
 
Total
   
4,000,000
 




3.7
Piggy Back Rights. Other than any registration rights the investors in the New
Financing, defined below, and the Company Note Holders, as defined below, may
require, the Common Stock described in paragraphs 3.6 and 3.1 will have
piggyback rights for registration on the first financing undertaken by the
Purchaser on a registration statement.

 

3.8
Financing: As provided for in Section 11, at the Closing, the Purchaser shall
have completed a financing whereby it has in excess of One Million dollars
($1,000,000) (the “New Financing”) in available cash on financing terms
acceptable to the Company. Furthermore, as needed, the Purchaser will ensure
that all appropriate regulatory filings, such as a Form D or state blue sky are
completed.

 
SECTION 4
BOARD OF DIRECTORS OF THE PURCHASER
 

4.1
Change in Control. On the Closing Date, every member of the Current Board of the
Directors of the Purchaser will resign and members of management of the Company,
consisting of Jeffrey Eisenberg, Bryan Eisenberg and William Schloth, will be
appointed to the board of directors (“Post-Closing Directors”). The Post-Closing
Directors will decide upon officers upon the closing of the transaction
contemplated by this Agreement. At the Closing all resignation letters and
consent to act documents will be executed.

 
3

--------------------------------------------------------------------------------


 
SECTION 5
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
 

5.1
Representations and Warranties of the Stockholders. To induce the Purchaser to
enter into and complete the transactions contemplated by this Agreement, each of
the Stockholders individually represent and warrant, as of the date hereof and
as of the Closing Date, that:

 

(a)
such Stockholder has due and sufficient right and authority to enter into this
Agreement on the terms and conditions herein set forth and to sell and transfer
the legal and beneficial title and ownership of the Future Now Stock to the
Purchaser;

 

(b)
none of the Stockholders are non-residents of the United States of America
within the meaning of the United States Internal Revenue Code of 1986, as
amended;

 

(c)
the execution, delivery and performance of this Agreement and the completion of
the transactions contemplated hereby will to the best of his knowledge and
belief:

 

(i)
not constitute a breach by such Stockholder of any statute, bylaw or regulation
or of the Company's by-law or articles of incorporation;

 

(ii)
not result in a breach of any terms or provisions, or constitute a default under
any agreement, indenture, mortgage, instrument, judgment or decree to which such
Stockholder is a party or by which such Stockholder is bound; and

 

(iii)
not result in the creation of any lien, encumbrance or other charge on the
Future Now Stock;

 

(d)
such Stockholder is the registered and beneficial owner of his respective Future
Now Stock and has good and marketable title to the Future Now Stock, and such
Future Now Stock is free and clear of all liens, claims, charges and
encumbrances of every nature and kind whatsoever;

 

(e)
the execution and delivery of this Agreement and the completion of the
transaction contemplated hereby will not cause or otherwise result in any tax
liability relating to the Future Now Stock.

 

(f)
such Stockholder has no information or knowledge of any facts relating to the
Company or the business which, if known to the Purchaser, might reasonably be
expected to deter the Purchaser from completing the transaction of purchase and
sale herein contemplated;

 
4

--------------------------------------------------------------------------------


 

(g)
no certificate furnished by or on behalf of the Stockholders to the Purchaser at
the Closing in respect of the representations, warranties, and covenants of the
Stockholders herein will contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements contained therein not
misleading;

 

(h)
such Stockholder acknowledges and agrees that the Purchase Price it is going to
receive in the Transaction is the Purchaser Stock and the Stockholder has the
capacity to protect its own interest in connection with the acquisition of the
Purchaser Stock and is capable of evaluating the merits and the risks of an
investment in the Purchaser by reason of its business and financial knowledge
and experience;

 

(i)
such Stockholder is acquiring the Purchaser Stock for investment for its own
account and not as a nominee or agent and not with a view to, or for resale in
connection with, any distribution thereof.

 

(j)
such Stockholder represents and acknowledges that it has been solely responsible
for its own due diligence investigation of the Purchaser, its management and
business, for its own analysis of the merits and risks of this investment and
for its own analysis of the terms of investment and that in taking any action or
performing any role relative to the proposed investment, it has acted solely in
its own interest and that neither it, nor any of its agents and employees have
acted as agents, employees, partners or fiduciaries of any other person or as an
agent of the Purchaser or as an issuer, underwriter, broker, dealer or
investment adviser relative to this investment;

 

(k)
such Stockholder understands that the Purchaser has a limited operating history
and that investment in the Purchaser involves substantial risks. Such
Stockholder further understands that the acquisition of the Purchaser Stock
would be a highly speculative investment.

 

5.2
Representations and Warranties in Closing Documents. All statements contained in
a certificate or other instrument delivered by or on behalf of the Stockholders
pursuant hereto or in connection with the transactions contemplated hereby shall
be deemed to be representations and warranties by the Stockholders hereunder.

 

5.3
Survival of Representations and Warranties. The representations and warranties
of the Stockholders contained in this Agreement shall survive the Closing and
the payment of the Purchase Price and, notwithstanding the Closing and the
payment of the Purchase Price, the representations and warranties of the
Stockholders shall continue in full force and effect for the benefit of the
Purchaser.

 

5.4
Reliance. The Stockholders acknowledge and agree that the Purchaser has entered
into this Agreement relying on the warranties and representations and other
terms and conditions of this Agreement as a portion of the information the
Purchaser is relying on in making the decision to enter into this Agreement.

 
5

--------------------------------------------------------------------------------


 
SECTION 6
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 

6.1
Representations and Warranties of the Company. To induce the Purchaser to enter
into and complete the transactions contemplated by this Agreement, the Company
represents and warrants, as of the date hereof and as of the Closing Date, that:

 

(a)
the authorized capital of the Company consists of 10,000,000 common shares with
par value of $0.001 of which 5,448,021 common shares are issued and outstanding,
of which 209,916 additional shares are held in escrow (“Escrowed Shares”) for
John Quarto von-Tivadar, which Escrowed Shares will be fully vested and
converted as part of the Closing. All of the issued shares of the Company are
held by the Stockholders;

 

(b)
the Future Now Stock is duly authorized, validly issued and outstanding as fully
paid and non-assessable shares and constitutes 100% of all of the issued and
outstanding shares in the capital of the Company;

 

(c)
Other than items (i)-(iii) below; no person, firm or corporation has any
agreement or option or a right capable of becoming an agreement for the purchase
of the Purchaser Stock, any other shares in the capital of the Company owned by
the Stockholders or any right capable of becoming an agreement for the purchase,
subscription or issuance of any of the un-issued shares in the capital of the
Company.

 

(i)
The bridge note holders (the “Note Holders”), as part of their investment (the
“Bridge Financing”) of $675,000 into the Company, were issued 10.5% convertible
promissory notes (the “Notes”). The Notes are convertible into shares of the
Company’s Common Stock, unless otherwise paid off by the Company or converted by
the Note Holders. $200,000 face value of the Notes have been converted into the
Company’s Common Stock. The remaining balance of $475,000 in principal of the
Notes and the related accrued interest will be assumed by the Purchaser as part
of this Agreement. As part of the Bridge Financing, the Note Holders also
received seven-year stock purchase warrants exercisable at a price of $0.75 (the
“Original Warrants”). In aggregate a total of 216,000 Original Warrants were
issued. Prior to the Closing, 112,000 of the Original Warrants have been
exercised for additional capital of $84,000. For more information on the Notes
and Original Warrants refer to Schedule 6.1(d)(i) Both the Notes and the
Original Warrants will be assumed by the Purchaser. Certain terms and conditions
of the Notes and Original Warrants have been adjusted based upon required terms
and conditions of the New Financing. For such adjustments, the Note Holders
received additional warrants equal to 100% of their outstanding Original
Warrants. These adjustments reflect a change to the registration rights of the
Note Holders as well as the conversion price of the Notes and exercise price of
the Original Warrants. The adjustments are collectively referred to herein as
the “Arrangements.” Refer to Schedule 6.1 (d)(ii) for Form of Arrangement.

 
6

--------------------------------------------------------------------------------


 

(ii)
As part of the Bridge Financing, the Company also issued 34,367 five-year
placement agent warrants (the “Placement Agent Warrants”) exercisable at $0.75
into the Common Stock of the Company. As consideration for similar adjustments
as made to the Notes in section (i) above, the Placement Agent Warrant holders
received additional warrants equal to 100% of the then-outstanding Placement
Agent Warrants. Upon Closing and as part of the New Financing, additional
Placement Agent Warrants exercisable at a post Transaction price of $0.35 will
be issued. The amount of such additional Placement Agent Warrants on a pre-
Transaction basis is 56,525; and

 

(iii)
815,750 stock options have been granted under the 2007 Stock Option Plan to key
employees and consultants (“Grantees”) of the Company. 255,556 of the granted
stock options have been exercised (“Option Exercises”). As part of the Option
Exercises, the Company received promissory notes from William E. Schloth and
Howard Kaplan for a total of $95,000. As part of this transaction contemplated
by this Agreement, the Grantees of the remaining 560,194 stock options
outstanding have all agreed to reset the exercise price of their Options to the
five (5) day average closing price of the Purchaser’s Stock immediately
following the Closing Date. As consideration for this adjustment to the exercise
price, the Grantees have received additional stock options representing 25% of
their still outstanding options. For details of such options refer to Schedule
6.1(d)(iii).

 

(d)
the Company and the Subsidiary hold all licenses and permits as may be requisite
for carrying on its business in the manner in which it has heretofore been
carried on and are in good standing with the state of their incorporation as
well as their states of operations;

 

(e)
the Company has never owned any real property and the premises are leased to the
Company from Probuild LLC (the "Landlord") under a five year lease that ends on
July 31, 2009. On September 22, 2007, the Company notified the Landlord of its
intention to vacate the facility on or before January 31, 2008. On October 12,
2007, the Company executed a new lease with a landlord for a period of three
years for approximately 3,800 square feet in Brooklyn, NY;

 

(f)
no dividend declared by the Company or the Subsidiary has remained unpaid;

 

(g)
except for the payment of salaries, bonuses, sales commission and reimbursement
for out-of-pocket expenses in the ordinary course, at Closing the Company or the
Subsidiary will not be indebted to any of the Stockholders, or any director,
officer or employee of the Company, any affiliate or associate or any of them,
on any account whatsoever;

 
7

--------------------------------------------------------------------------------


 

(h)
Schedule 6.1(d)(i) contains a true and complete list of all obligations,
commitments and indebtedness of, and security given by, the Company and the
Subsidiary and the Company and the Subsidiary will not have any other
outstanding indebtedness or any other liabilities other than the normal accounts
payable associated with the business of the Company;

 

(i)
all accounts receivable of the Company and the Subsidiary recorded in the books
of the Company and the Subsidiary are bona fide, good and collectible without
set-off or counterclaim;

 

(j)
other than the increase in authorized shares, including the creation of a
preferred share class of stock and the change of name of the Subsidiary, the
articles of the Company and the Subsidiary have not been altered since the
incorporation of the Company and the registers of members, registers of
directors, and the minutes of shareholders and directors’ meetings of the
Company and the Subsidiary contained in the minute book of the Company and the
Subsidiary are accurate and complete and document all material occurrences and
actions of the Company and the Subsidiary since incorporation, and all meetings
of directors and shareholders have, since incorporation, been duly held;

 

(k)
Schedule 6.1(l) contains a true and complete list of all the employees and key
independent contractors of the Company and the Subsidiary. The Employees are not
unionized, there is no collective bargaining agreement between the Company or
the Subsidiary and their Employees and the Stockholder is not aware of any
formal attempts to organize or unionize the Employees of the Company or the
Subsidiary. There have not been any labor difficulties or work stoppages or
threats thereof affecting the business;

 

(l)
the Company and the Subsidiary maintain insurance against loss or damage to its
property and, with respect to public liability, as is in accordance with prudent
business practice;

 

(m)
there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending or to the knowledge of the Company, the
Subsidiary or any of the Stockholders threatened against or affecting the
Company or the Subsidiary at law or in equity or before or by any federal,
provincial, municipal or other governmental department, commission, board,
bureau or agency;

 

(n)
to the best of the Stockholders' knowledge, the Company or the Subsidiary are
not in breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which they are subject or which apply to them;

 

(o)
attached hereto as Schedule 6.1(p) are true and complete copies of the Company
and the Subsidiary’s audited financial statements for the fiscal year ended
December 31, 2005 and 2006 (the “Company Financial Statements”);

 
8

--------------------------------------------------------------------------------


 

(p)
since the date of the most recent Company Financial Statements there has not
been:

 

(i)
any changes in the condition or operations of the business, assets or financial
affairs of the Company or the Subsidiary which are or may be, individually or in
the aggregate, materially adverse or which are outside the ordinary and normal
course of business; and

 

(ii)
any damage, destruction or loss, labor trouble or other event, development or
condition (whether or not covered by insurance) which has not been disclosed to
the Purchaser, which has or may adversely affect the business, assets,
properties or future prospects of the Company or the Subsidiary;

 

(q)
the Company and the Subsidiary do not have any guarantees with respect to the
obligations of any other person and has no indemnities or contingent or indirect
obligations with respect to the obligation of any other person;

 

(r)
Schedule 6.1(s) contains a true and complete list of the domain names, patents,
service marks, trade names, trademarks, industrial designs, or industrial
property rights (collectively, "Intellectual Property") held by or registered in
the name of the Company or the Subsidiary;

 

(s)
the Company has entered into written Arrangements with its Note Holders; and

 

(t)
other than the contracts and agreements disclosed under Schedule 6.1(u) and the
Employment Agreements, the Company or the Subsidiary do not have any material
contracts or agreements.

 

6.2
Representations and Warranties in Closing Documents. All statements contained in
a certificate or other instrument delivered by or on behalf of the Company
pursuant hereto or in connection with the transactions contemplated hereby shall
be deemed to be representations and warranties by the Company.

 

6.3
Survival of Representations and Warranties. The representations and warranties
of the Company contained in this Agreement shall survive the Closing and the
payment of the Purchase Price and, notwithstanding the Closing and the payment
of the Purchase Price, the representations and warranties of the Company shall
continue in full force and effect for the benefit of the Purchaser.

 

6.4
Reliance. The Company acknowledges and agrees that the Purchaser has entered
into this Agreement relying on the warranties and representations and other
terms and conditions of this Agreement as a portion of the information the
Purchaser is relying on in making the decision to enter into this Agreement.

 
9

--------------------------------------------------------------------------------


 
SECTION 7
COVENANTS OF THE STOCKHOLDERS
 

7.1
Stockholders’ Covenants. Each of the Stockholders individually covenants and
agrees with the Purchaser that, from and after the date of execution of this
Agreement to the Closing Date, each of the Stockholders will to the best of his
ability ensure the execution and delivery of all documents and instruments
required to be executed and delivered by the Stockholders hereunder and will
take all steps and proceedings and execute such further assurances and documents
as may be required to effect the transfer to and register the Future Now Stock
in the name of the Purchaser and to fulfill the terms and conditions of this
Agreement.

 

7.2
Indemnity by the Stockholders. Without prejudicing any other remedy available to
the Purchaser at law or in equity, the Stockholders shall indemnify and save
harmless the Purchaser from and against any and all costs, losses, damages or
expenses suffered or incurred by the Purchaser in any manner arising out of or
relating to:

 

(a)
any representation or warranty of the Stockholders set forth in this Agreement
being untrue or incorrect or the failure of the Stockholders to observe or
perform any of their obligations pursuant hereto;

 

(b)
any misrepresentation in or omission from any certificate or other instrument
furnished to the Purchaser hereunder; and

 

(c)
any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing.

 
SECTION 8 
COVENANTS OF THE COMPANY
 

8.1
Company’s Covenants. The Company covenants and agrees with the Purchaser that,
from and after the date of execution of this Agreement to the Closing Date, the
Company will to the best of its ability:

 

(a)
conduct and cause the Subsidiary to conduct its business in the ordinary and
normal course and will not do or fail to do anything that would result in the
representations and warranties of the Company herein not to be true and correct
at the time of Closing;

 

(b)
execute and deliver all documents and instruments required to be executed and
delivered by the Company hereunder and will take all steps and proceedings and
execute such further assurances and documents as may be required to effect the
transfer to and register the Future Now Stock in the name of the Purchaser and
to fulfill the terms and conditions of this Agreement;

 
10

--------------------------------------------------------------------------------


 

(c)
obtain all necessary shareholders and directors’ resolutions to effect the
transactions contemplated by this Agreement and do all other things reasonably
necessary to facilitate the transactions contemplated herein;

 

(d)
maintain all existing insurance coverage with respect to the business and
premises in full force and effect until completion of the Closing;

 

(e)
ensure that Jeffrey Eisenberg, Bryan Eisenberg, William Schloth, Howard Kaplan
and John Quarto Von-Tivadar (collectively “Key Employees”) enter into management
agreements made effective as of the Closing Date and that will survive the
Closing, on the terms and conditions satisfactory to the Company and the Key
Employees in the general form as provided under Schedule 8.1(e).

 

8.2
Indemnity by the Company. Without prejudicing any other remedy available to the
Purchaser at law or in equity, the Company shall indemnify and save harmless the
Purchaser from and against any and all costs, losses, damages or expenses
suffered or incurred by the Purchaser in any manner arising out of or relating
to:

 

(a)
any representation or warranty of the Company set forth in this Agreement being
untrue or incorrect or the failure of the Company to observe or perform any of
its obligations pursuant hereto;

 

(b)
any and all indebtedness or liability of the Company existing at the time of the
Closing which was not disclosed in writing to the Purchaser by the Company;

 

(c)
any misrepresentation in or omission from any certificate or other instrument
furnished to the Purchaser hereunder; and

 

(d)
any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing.

 
SECTION 9
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 

9.1
Representations and Warranties of the Purchaser. The Purchaser represents and
warrants, as of the date hereof and the Closing Date, that:

 
11

--------------------------------------------------------------------------------


 

(a)
Each report delivered to the Company is a true and complete copy of such
document as filed by the Company with the Securities and Exchange Commission
(the “SEC”). The Purchaser has filed in a timely manner all documents that the
Purchasser was required to file with the SEC, such documents, together with the
exhibits thereto (the “SEC Documents”), under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) during the twelve calendar months
preceding the date hereof. As of their respective filing dates, all SEC
Documents complied in all material respects with the requirements of the
Exchange Act.  None of the SEC Documents as of their respective dates contained
any untrue statement of material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
financial statements of the Purchaser included in the SEC Documents (the
“Financial Statements”) comply in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto.  The Financial Statements have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present the consolidated financial position of the Purchasser and its
subsidiaries, if any, at the dates thereof and the consolidated results of their
operations and consolidated cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal, recurring adjustments or to the
extent that such unaudited statements do not include footnotes);

 

(b)
the Purchaser has full and absolute right power and authority to enter into this
Agreement on the terms and conditions herein set forth and to enter into the
transactions contemplated hereby and to issue the Purchaser Stock to the
Stockholders on the Closing Date;

 

(c)
the Agreement, once duly executed, and delivered by the Purchaser will
constitute a legal, valid and binding obligation of the Purchaser in force or
against the Purchaser in accordance with the terms herein;

 

(d)
no proceedings have been taken or authorized by the Purchaser or to the
knowledge of the Purchaser by any person with respect to the bankruptcy,
insolvency, liquidation, dissolution or winding up of the Purchaser or with
respect to any amalgamation, merger, consolidation, arrangement or
reorganization related to the Purchaser;

 

(e)
the authorized capital stock of the Purchaser consists of 900,000,000 shares of
Common Stock, without par value and 50,000,000 shares of Preferred Stock with a
par value of $0.001, of which 52,848,000 shares of Common Stock are issued and
outstanding as of the date hereof, all of which have been duly and validly
authorized to be issued in accordance with the applicable laws and validly
outstanding, fully paid and non-assessable;

 

(f)
as of the Closing Date there will be:

 

(i)
no outstanding options, warrants, rights of first refusals, other rights to
purchase any shares of the Purchaser or any other securities; and

 
12

--------------------------------------------------------------------------------


 

(ii)
no other commitments of any kind for the issuance of additional shares of the
Purchaser, other than disclosed herein;

 

(g)
all the Purchaser Stock will be issued to the Stockholders hereunder in
compliance with applicable laws and articles of the Purchaser and would be
issued as fully paid and non-assessable and free and clear of all liens,
charges, encumbrances and trading restrictions other than as may be imposed by
securities regulators;

 

(h)
the directors and officers of the Purchaser are as follows:

 
Name
 
Positions Held
Gordon Samson
 
President, CFO and Director




(i)
attached hereto as Schedule 9(i) are true and complete copies of the Purchaser’s
audited financial statements for the two fiscal years ended June 30, 2007, and
June 30, 2006 (the “Purchaser’s Financial Statements”);

 

(j)
the Purchaser’s Financial Statements are prepared in accordance with the US GAAP
and present fairly the financial position, results of operations and statements
of changes in the Purchaser’s financial position for the period indicated;

 

(k)
no adverse material changes in the affairs of the Purchaser have occurred since
June 30, 2007 and there are no liabilities contingent or otherwise of the
Purchaser which are not disclosed or reflected in the Purchaser’s Financial
Statements.

 

(l)
there are no litigation proceedings or investigations, planned or threatened
against the Purchaser nor does the Purchaser know or have grounds to know of any
basis for any litigation proceeding or investigation against the Purchaser
except as disclosed in writing to the Stockholders;

 

(m)
since December 31, 2006, the Purchaser’s business has been operated
substantially in accordance with all laws, rules, regulations, and orders the
regulatory authorities and there has not been:

 

(i)
any event or change in the circumstances or liabilities of the Purchaser that
has had, or which the Purchaser may expect to have, a material adverse effect on
the Purchaser or its business;

 

(ii)
any change in liabilities of the Purchaser that has had, or which the Purchaser
may expect to have, a material adverse effect on the Purchaser;

 
13

--------------------------------------------------------------------------------


 

(iii)
any incident, assumption or guarantee of any indebtedness for borrowed money by
the Purchaser; 

 

(iv)
any payments by the Purchaser in respect of any indebtedness of the Purchaser
for borrowed money or in satisfaction for any liabilities of the Purchaser other
than in the ordinary course of business;

 

(v)
the creation, assumption or sufferance of the existence of any lien or any
assets reflected on the Purchaser’s Financial Statements;

 

(vi)
any transaction or commitment made, or any contract entered into by the
Purchaser;

 

(vii)
any grant of any severance, continuation or termination paid to any directors,
officers, stockholders or employees of the Purchaser or the entering into of any
employment deferred compensation or other similar agreement or amendment or
variation to any such existing agreement;

 

(viii)
any change by the Purchaser in its accounting principles, methods or practices
or in the manner it keeps its books and records;

 

(ix)
any distribution, dividend, bonus, management fee or other payment by the
Purchaser to any of its respective officers, directors, stockholders or
affiliates or any of their respective affiliates or associates; and

 

(x)
any material capital expenditures or commitment by the Purchaser or material
sale, assignment, transfer, lease or other dispositions of or agreement to sell,
assign, transfer, lease or otherwise dispose of any assets of property by the
Purchaser other than in the ordinary course of business;

 

(n)
there are no contracts or indebtedness between the Purchaser and any of its
shareholders, affiliates, or associates of any of its shareholders other than
disclosed herein;

 

(o)
there are no material contracts to which the Purchaser is a party other than as
specified in this Agreement;

 

(p)
the operation of the Purchaser’s business has not violated or infringed any
securities laws or regulations;

 

(q)
the information contained in the documents, certificates and written statements,
including this Agreement and the attachments thereto, furnished by the Purchaser
to the Stockholders, is true and complete in all material respects and does not
omit to state any material facts necessary in order to make the statements
therein not misleading;

 
14

--------------------------------------------------------------------------------


 

(r)
there are no facts known to the Purchaser that have not been disclosed to the
Stockholders in writing that could reasonably have a material adverse effect on
the Purchaser;

 

(s)
the Purchaser is acquiring the Future Now Stock for investment in its own
account and not as a nominee or agent and not with a view to or for resale in
connection with any distributions thereof in the United States. The Purchaser
understands that the Future Now Stock has not been and will not be registered
under the US securities laws and the applicable state laws by reason of a
specific exemption from the registration provisions of the US securities laws
and the state laws, the availability of which depends upon, among other things,
the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed herein;

 

(t)
the Purchaser is a U.S. Company and is not acquiring the Future Now Stock for
the account or benefit of any U.S. person;

 
SECTION 10
COVENANTS OF THE PURCHASER
 

10.1
Covenants of the Purchaser. The Purchaser covenants and agrees with the Company
and the Stockholders that:

 

(a)
it will pay on the Closing Date the Purchase Price in the manner described in
this Agreement;

 

(b)
from and after the date of this Agreement until the Closing, as soon as the
Purchaser has determined that a state of facts exists which results in or will
result in any representation or warranty contained in this Agreement being
untrue or incorrect in any material respect on the Closing Date, the Purchaser
will notify the Company and the Stockholders of such state of facts; and

 

(c)
it will attend to obtaining shareholders’ approval of this Agreement.

 

10.2
Indemnity by the Purchaser. The Purchaser shall indemnify and save harmless the
Company and the Stockholders from and against any and all costs, losses, damages
or expenses suffered or incurred by the Company and the Stockholders in any
manner arising out of or relating to:

 

(a)
any misrepresentation or non-fulfillment of any covenant on the part of the
Purchaser under this Agreement; and

 

(b)
any and all actions, suits, proceedings, demands, assessments, judgments, costs
and legal and other expenses incident to any of the foregoing.

 
15

--------------------------------------------------------------------------------


 
SECTION 11
CLOSING CONDITIONS
 

11.1
Conditions Precedent to Closing by the Purchaser. The Purchaser’s obligation to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the conditions set forth below and/or the delivery of all of the
documents, items, certificates and instruments described below, all of which
documents, items, certificates and instruments must be in form and substance
satisfactory to the Purchaser, unless any such condition is waived by the
Purchaser at the Closing. The Closing of the Transaction contemplated by this
Agreement will be deemed to mean a waiver of all conditions to Closing.

 

 
(a)
Representations and Warranties. The representations and warranties of the
Stockholders and the Company set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date. The representations and warranties of the Stockholders and
Company in this Agreement, subject to any supplement to the schedules of this
Agreement, will be true, correct and complete in all material respects as of the
date hereof and as of the Closing Date, as though made on and as of such dates
and the Stockholders and the Company will each have delivered to the Purchaser a
certificate dated as of the Closing Date, to the effect that the representations
and warranties made by the Stockholders and the Company in this Agreement are
true and correct, or if they are not true and correct, including a description
of the extent to which they are no longer true and correct.

 

 
(b)
Supplement to Schedules. Any additional disclosures made in the supplemental
Schedules of the Stockholders and Company made pursuant to this Agreement will
be acceptable to the Purchaser in its sole discretion.

 

(c)
Performance. All of the covenants and obligations that the Stockholders and
Company are required to perform or to comply with pursuant to this Agreement at
or prior to the Closing (considered collectively), and each of these covenants
and obligations (considered individually), must have been performed and complied
with in all material respects. The Stockholders and the Company must have
delivered each of the documents required to be delivered by it pursuant to this
Agreement and any other documents reasonably requested by the Stockholders or
the Company and all such documents are satisfactory to the Purchaser.

 

(d)
Secretary’s Certificate - Company. The Purchaser will have received: (i) a
certificate of the Secretary or Assistant Secretary of the Company attaching
(a) a copy of the Company’s certificate of incorporation, as amended through the
Closing Date certified by the Secretary of State of the State of Delaware, (b) a
true and correct copy of the Company’s bylaws, as amended and (c) true and
correct copies of resolutions of the Company’s board of directors and
Stockholders authorizing this Agreement and the Transaction contemplated herein;
and (ii) a certificate of the Secretary or Assistant Secretary of the Company as
to the incumbency and signatures of the officers of the Company executing this
Agreement and the Transaction documents executed by the Company on the Closing
Date as contemplated by this Agreement.

 
16

--------------------------------------------------------------------------------


 

(e)
Transfer of Certificates; Release of Liens. The Purchaser will have received the
certificates representing the issued and outstanding Future Now Stock, duly
endorsed in blank (or accompanied by duly executed stock powers duly endorsed in
blank), in each case in proper form for transfer, with signatures guaranteed,
and, if applicable, with all stock transfer and any other required documentary
stamps affixed thereto or appropriate instructions or agreements from the
Stockholders to allow the shares of Future Now Stock to be legally and
beneficially transferred into the name of the Purchaser. The Purchaser will
receive evidence to its satisfaction that any liens or encumbrances on the
Future Now Stock have been released as of the Closing Date.

 

(f)
Financing. The Purchaser will have received evidence from the Purchaser’s
deposit agent for the New Financing (as defined in Section 3.8) that (i) it is
holding signed investment documents from offerees for at least $1,000,000 in
readily available funds from such offerees, and (ii) there are appropriate
instructions in effect so that, immediately after the Closing Date, the
Purchaser will receive net proceeds from the New Financing of at least
$1,000,000, net of any and all fees and other New Financing obligations,
including, but not limited to, prepaid interest, commissions, placement fees.

 

(g)
No Material Adverse Change. As of the Closing Date, there will have been no
material adverse change in the business, operations, properties, prospects,
assets, or condition of the Company or its Subsidiary and no event will have
occurred or circumstance will have arisen that may result in such a material
adverse change.

 

(h)
Employment Agreement. The Purchaser, the Company, or the Company’s Subsidiary
will have entered into an employment agreement with each of Jeffrey Eisenberg,
Bryan Eisenberg, William Schloth, John Quarto Von-Tivadar and Howard Kaplan, in
substantially the form of Schedule 11.1(h) attached to this Agreement (each, the
“Employment Agreement” and collectively, the “Employment Agreements”).

 

(i)
Post-Closing Directors and Resolutions. The Post-Closing Directors (as defined
in Section 4) will have been identified and/or approved by the relevant parties
and duly appointed to the Purchaser’s Board of Directors as described in Section
4. The Post-Closing Directors of the Purchaser will execute the Closing Date
Resolutions.

 

(j)
Adjustment to the Company’s Note Holders Notes and Warrants. The Purchaser will
have received documentation to its satisfaction evidencing the adjustment to the
Company’s Note Holder Notes and Original Warrant agreements (collective the
“Investment Agreements”) related to the reset of the conversion and exercise
price as well as their registration rights.

 
17

--------------------------------------------------------------------------------


 
11.2 Conditions Precedent to Closing by the Stockholders. The Stockholders’
obligation to consummate the Transaction contemplated by this Agreement is
subject to the satisfaction of the conditions set forth below and/or the
delivery of all of the documents, items, certificates and instruments described
below, all of which documents, items, certificates and instruments must be in
form and substance satisfactory to the Stockholders, unless such condition is
waived by the Stockholders at the Closing. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing.
 

(k)
Representations and Warranties. The representations and warranties of the
Purchaser set forth in this Agreement will be true, correct and complete in all
respects as of the Closing Date, as though made on and as of the Closing Date.
The representations and warranties of the Purchaser in this Agreement, subject
to any supplement to the schedules made pursuant to this Agreement, will be
true, correct and complete in all material respects as of the date hereof and as
of the Closing Date, as though made on and as of such dates and the Purchaser
will have delivered to the Stockholders a certificate dated the Closing Date, to
the effect that the representations and warranties made by the Purchaser in this
Agreement are true and correct, or if they are not true and correct, including a
description of the extent to which they are no longer true and correct.

 

(l)
Supplement to Schedules. Any additional disclosures made in the supplemental
schedules of the Purchaser made pursuant to this Agreement will be acceptable to
the Stockholders in their sole discretion.

 

(m)
Performance. All of the covenants and obligations that the Purchaser is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing (considered collectively), and each of these covenants and obligations
(considered individually), must have been performed and complied with in all
material respects. The Purchaser must have delivered each of the documents
required to be delivered by it pursuant to this Agreement.

 

(n)
Secretary’s Certificate. The Stockholders will have received (i) a certificate
of the Secretary or Assistant Secretary of the Purchaser attaching (a) a copy of
the Purchaser’s certificate of incorporation, as amended through the Closing
Date certified by the Secretary of State of the State of Nevada, (b) a true and
correct copy of the Purchaser’s bylaws, as amended and (c) true and correct
copies of resolutions of the Purchaser’s board of directors authorizing this
Agreement and the transactions contemplated herein; and (ii) a certificate of
the Secretary or Assistant Secretary of the Purchaser as to the incumbency and
signatures of the officers of the Purchaser executing this Agreement and any
other Transaction documents executed by the Purchaser on the Closing Date as
contemplated by this Agreement.

 

(o)
Certificates for Purchaser Stock. The Stockholders will have received the
certificates representing the Purchaser Stock, duly executed (or accompanied by
duly executed stock powers) or evidence that the Purchaser has given written
instructions to the Purchaser’s transfer agent for the delivery of the
certificates to the Stockholders.

 
18

--------------------------------------------------------------------------------


 

(p)
Financing. The Stockholders will have received evidence from the Purchaser’s
deposit agent for the New Financing (as defined in Section 3.8) that (i) it is
holding signed Investment Documents from offerees for at least $1,000,000 in
readily available funds from such offerees, and (ii) there are appropriate
instructions in effect so that, immediately after the Closing Date, the
Purchaser will receive net proceeds from the New Financing of at least
$1,000,000, net of any and all fees and other New Financing obligations,
including, but not limited to, prepaid interest, commissions, placement fees.

 

(q)
No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would (i) prevent consummation of any
of the transactions contemplated by this Agreement as reasonably determined by
the Stockholders; (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation; or (iii) adversely affect the
right of the Purchaser to own, operate or control the business or assets of the
Purchaser.

 

(r)
Post-Closing Directors and Resolutions. The Post-Closing Directors (as defined
in Section 4) will have been identified and/or approved by the relevant parties
and duly appointed to the Purchaser’s Board of Directors as described in Section
4. The Post-Closing Directors of the Purchaser will execute the Closing Date
resolutions.

 

(s)
Reporting Company. The Purchaser will be up to date with all of its regulatory
filing obligations with the SEC and any information required to maintain the
reporting of trades in the common stock on the OTC Bulletin Board (“OTCBB”).

 

(t)
Due Diligence Review. The Stockholders will be reasonably satisfied in all
respects with their due diligence investigation of the Purchaser.

 

10.3
Closing Escrow. All documents, New Financing proceeds and checks shall be
delivered in escrow and all matters of payment, execution, delivery of closing
documents shall be deemed to be concurrent requirements and it is specifically
agreed that nothing will be complete at the Closing until everything required to
complete the Closing has been paid, executed, delivered or fully registered, as
the case may be.

 
SECTION 12
RELEASE OF CLAIMS
 
12.1
By executing this Agreement, each Stockholder voluntarily releases the Company,
its directors and affiliates and assigns from any and all manner of actions,
causes of actions, suits, proceedings, debts, dues, profits, expenses,
contracts, damages, claims, demands and liabilities whatsoever, in law or
equity, whether known or unknown, suspected or unsuspected, which the
Stockholders ever had, now have, or may have against the Company for or by
reason of any matter, cause or thing whatsoever done or omitted to be done by
the Company up to the Closing. Each Stockholder hereby declares that in making
this release it is understood and agreed that it relies wholly on his/her own
judgment, belief and knowledge and the nature of this release has not been
influenced to any extent whatsoever in making this release by any representation
or statement regarding the rights of the parties hereto made by the Company or
any person or persons representing the Company and the terms of this release are
contractual and not a mere recital.

 
19

--------------------------------------------------------------------------------


 
SECTION 13
GENERAL PROVISIONS
 

13.1
Time of Essence. Time shall be of the essence in this Agreement.

 
13.2
No Merger and Survival. The representations, warranties, covenants, indemnities
and agreements contained in this Agreement or pursuant hereto shall not merge at
the Closing and shall survive and continue in full force and effect from the
Closing Date.

 
13.3
Notice. All notice, waiver or other communication required or permitted to be
given hereunder shall be in writing and signed by or on behalf of such party and
shall be given to the other party by delivery thereto, or by sending by prepaid
registered mail, telex or facsimile to the address of the other party as herein
set forth or to such other address of which notice is given, and any notice
shall be deemed not to have been sufficiently given until it is received. Any
notice or other communication contemplated herein shall be deemed to have been
received on the day delivered, if delivered; on the fourth business day
following the mailing thereof, if sent by registered mail; and the second
business day following the transmittal thereof, if sent by telex or facsimile.
If normal mail, telex or facsimile service shall be interrupted by strike,
slowdown, force majeure or other cause, the party sending the notice shall
utilize any of such services which have not been so interrupted or shall deliver
such notice in order to ensure prompt receipt of same by the other party.

 
13.4
Waiver. No waiver of any of the provisions of this Agreement will be deemed or
will constitute a waiver of any other provision (whether or not similar) nor
will any waiver constitute a continuing waiver unless otherwise expressly
provided.

 
13.5
Regulatory Approval. This Agreement is subject to incorporation and review by
SEC regulators on a Form 8-K. Form 8-K is to be substantially completed by the
Purchaser in a form as acceptable to the Company.

 
13.6
Modifications and Approvals. No amendment, modification, supplement, termination
or waiver of any provision of this Agreement will be effective unless in writing
signed by the appropriate party and then only in the specific instance and for
the specific purpose given.

 
20

--------------------------------------------------------------------------------


 
13.7
Further Assurances. Each of the parties hereby covenants and agrees to execute
any further and other documents and instruments and to do any further and other
things that may be necessary to implement and carry out the intent of this
Agreement.

 
13.8
Inurement and Assignment. This Agreement will inure to the benefit of and will
be binding upon the Stockholders and the Company and the Purchaser, and their
respective personal representatives, heirs, executors, administrators,
successors and permitted assigns. Neither party will assign its rights or
obligations under this Agreement or any part thereof.

 
13.9
Counterparts. This Agreement may be executed in counterparts or by facsimile and
each such Agreement or facsimile so executed shall be deemed to be an original
and such counterparts together shall constitute one and the same Agreement.

 
13.10
Severability. If any one or more of the provisions contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality, and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 
13.11
Included Words. Words importing the singular include the plural and vice-versa,
and words importing gender include all genders.

 
13.12
Entire Agreement. This Agreement, together with the Schedules hereto,
constitutes the entire agreement between the parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, negotiations
and discussions whether oral or written, of the parties and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as specifically set forth
herein.

 
13.13
Headings. The section and subsection headings are included solely for
convenience, are not intended to be full or accurate descriptions of the
content, or to be considered part of this Agreement.

 
13.14
Governing Law. This Agreement shall be construed and enforced in accordance with
the laws of the State of Nevada.

 
13.15
Confidentiality. In the event that the transactions contemplated in this
Agreement are not concluded, the parties hereto agree that all information
received or obtained hereunder or pursuant thereto shall be kept confidential
except such information as may be required to be disclosed or published by
regulatory bodies having jurisdiction and any and all material received by the
Purchaser from the Stockholders relating to the business of the Company shall be
returned to the Stockholders.

 
[Rest of Page Intentionally Left Blank - Signature Page to Follow]

21

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF the parties have executed this Agreement on the date first
above written.      
 

Company Stockholders  
Shares Held/Escrowed
     
 

--------------------------------------------------------------------------------

Eisenberg Holdings, LLC
By: Jeffrey Eisenberg, Member As Authorized
 
Shares Held: 3,965,609
 
 

--------------------------------------------------------------------------------

John Quarto-vonTivadar
 
 
Shares Held: 244,706
Shares Escrowed: 209,916
 
 
 
 

--------------------------------------------------------------------------------

Roy & Pennie Williams
 
 
Shares Held: 454,622
     
 

--------------------------------------------------------------------------------

Lisa T. Davis
 
 
Shares Held: 90,924
 
 

--------------------------------------------------------------------------------

William E. Schloth
 
 
Shares Held: 218,929
 
 

--------------------------------------------------------------------------------

L. Milton Woods
 
 
Shares Held: 151,670
 
 

--------------------------------------------------------------------------------

William P. Schloth
 
 
Shares Held: 8,000
 
 

--------------------------------------------------------------------------------

Peter Keenoy
 
 
Shares Held: 32,000
 
 

--------------------------------------------------------------------------------

Howard Kaplan
 
 
Shares Held: 55,556
 
 

--------------------------------------------------------------------------------

Ashley Kaye 1999 Revocable Trust
 
 
Shares Held: 8,000
 
 

--------------------------------------------------------------------------------

James Cavallo
 
 
Shares Held: 8,000



22

--------------------------------------------------------------------------------






The Purchaser:
 
FUTURE NOW GROUP INC.
 
 
By:   

--------------------------------------------------------------------------------


Authorized Signatory
Name: _____________________________   
Title: ______________________________
 
 
The Company:
 
FUTURE NOW, INC.
 
 
Per:  

--------------------------------------------------------------------------------

       Authorized Signatory
 
Name:   Mr. Jeffrey Eisenberg
Title: Chief Executive Officer
 


23

--------------------------------------------------------------------------------



List of Schedules to Share Purchase Agreement
 
Schedule
 
Page of Agreement
 
Content of Schedule
2.1
     
Company Stockholders
         
6.1(d)(i)
     
Obligations, indebtedness and security given of the Company
         
6.1(d) (ii)
     
Form of Arrangement with Original Bridge Investors
         
6.1(d)(iii)
     
List of outstanding options and warrants
         
6.1(l)
     
List of employees and key independent contractors
         
6.1(p)
     
Company’s consolidated audited Financial Statements
         
6.1(s)
     
Intellectual property list
         
6.1(u)
     
Material agreements of the Company and the Subsidiary
         
8.1 (e)
 
9.1(i)
 
11.1(h)
     
Form of Management Agreement with Key Employees
 
Purchaser’s audited Financial Statements
 
Form of employment agreements

 
24

--------------------------------------------------------------------------------



SCHEDULE 2.1 - COMPANY STOCKHOLDERS
 
Company Shareholders
 
Pre-RTO Shares Held
 
Pre-Reverse % Undiluted
 
Post-RTO Shares Held
                 
Eisenberg Holdings, LLC.
   
3,965,609
   
72.8
%
 
36,681,883
 
John Quarto Von-Tivadar
   
454,622
   
8.3
%
 
4,205,254
 
Roy & Penne Williams
   
454,622
   
8.3
%
 
4,205,254
 
Lisa T Davis
   
90,924
   
1.7
%
 
841,047
 
William E. Schloth
   
218,929
   
4.0
%
 
2,025,093
 
L. Milton Woods
   
151,759
   
2.8
%
 
1,403,771
 
William P Schloth
   
8,000
   
0.1
%
 
74,000
 
Peter Keenoy
   
32,000
   
0.6
%
 
296,000
 
James Cavallo
   
8,000
   
0.1
%
 
74,000
 
Dr. Ashley Kaye
   
8,000
   
0.1
%
 
74,000
 
Howard Kaplan
   
55,556
   
1.0
%
 
513,889
 
 
                   
 
   
5,448,021
   
100
%
 
50,394,190
 

 
Addresses:


Certificate Holder
 
Address
John Quarto-vonTivadar
 
549 Morgan Ave
Brooklyn, NY 11222
     
William E. Schloth
 
80 Mountain Laurel Rd
Fairfield, CT 06824
     
Eisenberg Holdings LLC
 
c/o Jeffrey Eisenberg
2401 East 23rd Street
Brooklyn, NY 11235
     
Peter Keenoy
 
200 Woodhouse Road
Fairfield, CT. 06824
     
Ashley Kaye 1999 Revocable Trust
 
c/o Dr. Ashley Kaye
184 Sidney Bay Drive
Newport Coast, CA 92657
     
Lawrence M Woods
 
P.O. Box 1860
Worland, WY. 83401
     
William P. Schloth
 
253 New Norwalk Rd, Unit 4
New Canaan, CT 06840

 
Lisa T Davis
 
223 Mike Drive
Elkton, MD 21921
     
Roy and Pennie Williams
 
16221 Crystal Hills Drive
Austin, TX 78737
     
James Cavallo
 
 
5533 Forbes Ave, Apt 1
Pittsburgh, PA 15217
     
Howard Caplan
 
184 Sackett Street
Brooklyn, NY 11231

 
25

--------------------------------------------------------------------------------



SCHEDULE 6.1(d)(i) - COMPANY OBLIGATIONS, INDEBTEDNESS AND SECURITY GIVEN
 
Description
 
$ Obligation
Computer Equipment Lease dated January 25, 2007 for 48 months at $870 per month
 
Face amount financed
$28,219.27
     
$675,000 face value convertible promissory notes, warrant agreement and
registration rights agreement (collectively, the “Investment Agreements”) - 18
separate note holders
 
Original Face amount of $675,000 - Balance as of Closing $475,000
     
Issued in Units (“Unit”), each unit consisting of; $50,000 Face Value Promissory
Notes and Warrants to Purchase 16,000 shares of the Company’s Common Stock (or
like security issued in a Qualified Financing or Acquisition), at $0.75 per
share. If the Note conversion option is elected, each Unit will convert into a
minimum of 15,385 shares of the Company’s Common Stock at $3.25 per share
         
The Notes will be automatically repaid by the Company on a pro-rata basis
through the following: To the extent that the Company generates revenues the
holders of the Notes shall receive re-payment of a portion of their investment
amount at the end of each semi-annual period until they have received their
entire investment amount plus the ten and one-half percent (10.5%) annual
coupon. In order to provide for such redemption, the Company will place three
and one-half percent (3.5%) of the gross revenues derived by the Company into a
separate bank account (the “Redemption Funds”). The Redemption Funds will be
distributed pro-rata among the holders of the Notes within thirty (30) business
days after the end of each semi-annual measurement period.
         
Unless otherwise paid off through the Gross Sales Escrow Account, all the
principal and interest on the Notes will be due and payable upon the earlier of
(i) upon demand made any time after the date that is 36 months from initial
issuance of a Note, (ii) the date upon which the Company completes the sale of
Common Stock (or like security) for aggregate gross proceeds of at least $2.5
million (a “Qualified Financing”), or (iii) the closing of an acquisition of the
Company, and Change of Control, as defined, whether by material merger,
reorganization, sale of assets or other similar material transaction (an
“Acquisition”). Note; (ii), (iii) and (iv) collectively referred to as “Maturity
Events.”
         
At the Note holder’s option, all or a portion of, the principal and accrued
interest on the Notes may be converted into shares of Common Stock (or a like
security); (i) issued in a Qualified Financing at the closing of the Qualified
Financing (determined as if such conversion were gross proceeds to the Company
of such financing); or (ii) at the market value of an Acquisition. The number of
shares into which the Notes are convertible will be equal the quotient of the
converted principal and interest divided by the Lower or (i) the price per share
issued in the Qualified Financing or the Acquisition, at a 20% discount or
(ii) $3.25. Each Note shall also convert into securities of the Company on any
other terms agreed upon by the Company and the holders of a majority of the
outstanding principal amount of the Notes (a “Majority”).
         

Interest shall accrue on all outstanding principal amounts of the Notes at a
rate of 10.5% per annum based on a 365-day year. Interest shall be due and
payable semi-annually, in arrears.
         
The Warrants are seven year warrants and are exercisable into one share of the
Company’s Common Stock (or like security) issued with a Qualified Financing or
Acquisition. Exercise price is $0.75 and contains a cashless exercise provision.
   

 
26

--------------------------------------------------------------------------------



SCHEDULE 6.1(d)(ii) - FORM OF ARRANGEMENT WITH ORIGINAL BRIDGE INVESTORS
 
October 6, 2007


RE: Letter Agreement for additional consideration and addendums to Convertible
Note (“Note Agreement”), Warrant (“Warrant Agreement”), and Registration Rights
Agreements (“Reg Rights Agr”), (all three collectively, the “Investment
Document”) with Future Now, Inc. (the “Company”)


We are pleased to inform you that we are in the final stages of our transaction
whereby the Company will effectively merge into Future Now Group, Inc (“FNGI”),
a fully reporting public entity, traded on the NASDAQ Over the Counter Bulletin
Board under the symbol FUTR (the “Transaction”). This Transaction will provide
the Company access to the public capital markets to accelerate its business
expansion and financing plans. Following the closing of the Transaction, the
Company and its management will take over control of FNGI. Furthermore, on or
about the closing date of the Transaction, FNGI is expected to close on
additional funding which we anticipate will provide FNGI with approximately $1
million in capital, net of fees, including, but not limited to, commissions,
placement and legal fees (the “New Financing”)


The Transaction or the New Financing do not qualify as a redemption event as
provided for under Section 2(b) of your Note Agreement, which states; “the Notes
shall be redeemed at the earlier of (i) three years from issuance date, or; (ii)
the date upon which the Company completes the sale of Common Stock (or like
security, including convertible debt instruments) for aggregate proceeds of at
least $2,500,000 (“Qualified Financing”), or; (iii) the closing of a material
acquisition of the Company and Change of Control, as defined, whether by merger,
recapitalization, sale of assets or other similar material transaction
(“Acquisition”). Change of Control shall mean the sale and/or transfer of in
excess of 50% of then outstanding voting stock of the Company.” However, please
note that this New Financing will be credited toward the aggregate proceed
calculation for a Qualified Financing that would trigger Note repayment.


To facilitate with the closing of the New Financing and the success of the
Transaction, please acknowledge your agreement to the following addendums (the
“Addendums”). THESE ADDENDUMS ONLY RELATE TO THE TRASACTION DISCUSSED HEREIN AND
IF NO CLOSING SHOULD OCCUR THIS LETTER AGREEMENT WILL BECOME NULL AND VOID.



a)  
To Note Agreement - Section 2(2) will be amended as follows; ““Conversion Price”
means the lower of the (i) price per share in a Qualified Financing or
Acquisition, at a 20% discount, or (ii) the five (5) day average closing price
of FNGI stock from the day of Closing, or (iii) the conversion price of the
convertible note as provided for in with the New Financing, at a 20% discount.”




b)  
To the Warrant Agreement - Section 1(b) will be amended as follows; “Subject to
the adjustments contained in Paragraph 8, the “Exercise Price” per Warrant Share
shall be at the lower of the (i) exercise price granted for any warrant issued
as part of the New Financing, or (ii) the five (5) trading day average closing
price of FNGI stock from the day of Closing.”




c)  
To the Registration Rights Agreement - Section 1(a) will be amended as follows;
“The Holders agree to amended their piggyback registration rights such that they
allow for any required registration provisions applicable to the New Financing
to be first met.

 
27

--------------------------------------------------------------------------------



As consideration (the “Consideration”) for your agreement to the above
Addendums, you will receive: Additional warrant certificates equal to 100% of
the current warrants presently in your possession priced at the same discounted
terms as described in item (a) above.


Please note that all other terms and conditions of your Investment Documents
will remain the same including the Note Redemption Feature which calls for the
automatic redemption of the Notes in an amount applied which represents three
and one-half percent (3.5%) of the Company’s gross revenue. Some of you have
received your first six month interest coupon with others based upon investment
date will be receiving theirs shortly.


As we are in the process of gathering all closing documents, please sign below
and return in the self-addressed express mail envelope enclosed. Please feel
free to contact William E. Schloth, our Chief Financial Officer or myself with
any questions. We look forward to closing this Transaction and continuing to
maximize our shareholders value. As required per the Investment Document you
will receive new Investment Documents reflecting the above Addendums and
Consideration. For your reference we have also attached hereto the Consolidated
Audited Financial Statements for the Company as of December 31, 2005 and 2006.


If you have any further questions on this, please also note that we will be
having a general conference call with our current investors on Thursday, October
11, 2007 at 11:00 eastern standard time. To attend this discussions please
follow the instructions below:


Call into:  
  888-977-8002
When prompted code
 
In the following: 
 12342154#



We appreciate your continued support and look forward to much success in the
future.


Sincerely,




Jeffrey Eisenberg
Chief Executive Officer

28

--------------------------------------------------------------------------------



SCHEDULE 6.1(d)(iii) - LIST OF STOCK OPTIONS & WARRANTS
 
Instrument & Name
 
Pre-Transaction Options Outstanding
 
Add'l Issuances for Agreed Upon Adjustments
 
Total Closing
                 
Stock Options Grants:
                             
William Schloth
   
293,750
   
32,500
   
326,250
 
Howard Kaplan
   
144,444
   
17,361
   
161,806
 
Holly Buhcanan
   
50,000
   
12,500
   
62,500
 
Anthony Garcia
   
50,000
   
12,500
   
62,500
 
Melissa Burdon
   
2,000
   
500
   
2,500
 
Michael Drew
   
10,000
   
2,500
   
12,500
 
James Novo
   
10,000
   
2,500
   
12,500
                       
Total Options
   
560,194
   
80,361
   
640,556
                       
Note Holder Warrants:
                                         
Stock Purchase Warrants
   
104,000
   
104,000
   
208,000
 
Various Note Holders
                                                               
Other Warrant Holders:
             
 
                   
Placement Agent Warrants
   
34,367
   
90,892
   
125,259
 


29

--------------------------------------------------------------------------------



SCHEDULE 6.1(l) - LIST OF EMPLOYEES AND KEY INDEPENDENT CONTRACTORS OF THE
COMPANY
 
Active Employee/Contractor
 
Buchannan, Holly
Garcia, Anthony
Burdon, Melissa
Sexton, Jeff
Lee, Peter
McGuigan, Daniel
Patrino, Ronald
Mal Watlington
Davis, Lisa
Hayt, Chris
Marijayne Bushey
Gorell, Robert
Quarto-vonTivadar, John
Eisenberg, Bryan
Kotek, Brian
Kaplan, Cindy
Eisenberg, Esther
Maher, Jimmy
Johnson, Cindy
Eisenberg, Jeff
Schloth, William
Howard Kaplan

30

--------------------------------------------------------------------------------



SCHEDULE 6.1(p) - COMPANY’S CONSOLIDATED FINANCIAL STATEMENTS

31

--------------------------------------------------------------------------------



SCHEDULE 6.1(s) INTELLECTUAL PROPERTY LIST
 
URLS: www.persuasionarchitectureinc.com; www.futurenowinc.com;
www.grokdotcom.com
 
PATENTS: None presently pending.
 
TRADEMARKS: “PERSUASION ARCHITECTURE” presently pending.

32

--------------------------------------------------------------------------------



SCHEDULE 6.1(u) - MATERIAL CONTRACTS OF THE COMPANY & SUBSIDIARY (OTHER THAN
EMPLOYMENT AGREEMENTS)
 

-  
Office Lease Agreement Dated October 17, 2007 for Occupancy December 15, 2007.

 

-  
Promissory Notes with William E Schloth and Howard Kaplan

 
33

--------------------------------------------------------------------------------



SCHEDULE 8.1(e) - FORM OF MANAGEMENT AGREEMENT WITH KEY EMPLOYEES
 
34

--------------------------------------------------------------------------------



SCHEDULE 9.1(i) - PURCHASER’S AUDITED ANNUAL FINANCIAL STATEMENTS
 
35

--------------------------------------------------------------------------------


 
SCHEDULE 11.1(h) - DRAFT FORM OF EMPLOYMENT AGREEMENTS
 
36

--------------------------------------------------------------------------------

